64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Randy CRIBB;  Lieutenant Britt;  Mark Barnhill;  CustodianAllgood;  Kathy Mercer;  Superintendent Barker,Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Custodian INGRAM;  Sargeant Jackson, Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Hayes NEATHERY;  Penny White;  Randall Lee;  Lynn Phillips;Rickie Robinson, Defendants--Appellees.
Nos. 95-6868, 95-6869, 95-6870.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995.Decided:  August 15, 1995.

Cornelius Tucker, Jr., appellant pro se.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders denying Appellant's "Order to Show Cause--Discovery Filed Shortly for Disposition."*  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Tucker v. Cribb, No. CA-93-220-5-H;  Tucker v. Ingram, No. CA-93-147-5-H;  Tucker v. Neathery, No. CA-93-270-5-H (E.D.N.C. Apr. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court construed the filings as motions for reconsideration